Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Contact: Dave Horin Chief Financial Officer (212) 356-0545 Rodman Reports First Quarter 2010 Financial Results New York, NY May 6, 2010  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced financial results for the first quarter of 2010. First Quarter 2010 Highlights : Revenue of $27.7 million, compared to $5.8 million and $27.4 million in the first and fourth quarter of 2009, respectively. Net income of $2.1 million, or $0.06 per diluted share. Operating net income of $3.0 million, or $0.08 per diluted share and a 19% pre-tax operating margin. For the fourth quarter of 2009, the Company reported operating net income of $6.7 million, or $0.16 per diluted share and a 22% pre-tax operating margin. A reconciliation between GAAP results and non-U.S. GAAP measures is contained in the tables that accompany this release, under Non-U.S. GAAP Financial Measures. Investment banking revenue of $29.3 million, compared to $6.9 million and $25.3 million in the first and fourth quarter of 2009, respectively. Revenue, excluding principal transactions, of $30.5 million, compared to $7.8 million and $34.0 million in the first and fourth quarter of 2009, respectively. 37 financing transactions were completed raising $938 million, compared to seven financing transactions raising $109 million in the first quarter of 2009 and 38 financing transactions raising $1.3 billion in the fourth quarter of 2009. The Company was once again ranked the number one investment bank in PIPE transactions by deal volume for the quarter. 1 The Company will hold a conference call this morning, May 6, 2010, at 10:00 AM Eastern Time to discuss these results (see Conference Call Information below). Edward Rubin, Rodman & Renshaws CEO and President said, We are pleased by our first quarter and year-to-date performance. Despite what is generally viewed as a challenging environment, we have continued to sustain our momentum. Our first quarter results were driven by particular strength within our core healthcare and China sectors, our increased presence in the public offerings arena, and once again, our market leadership in PIPE and Registered Direct financings. During the first five weeks of the second quarter, we have completed 13 financing transactions raising approximately $215.0 million from which we have generated approximately $11.0 million of investment banking revenue.
